Exhibit 99.1 101 Main St. P.O. Box 1628 Lafayette, IN 47902 (765) 742-1064 www.LSBANK.com lsbmail@LSBANK.com FOR IMMEDIATE RELEASE For further information contact: Randolph F. Williams President/CEO (765) 742-1064 Fax: (765) 429-5932 LSB Financial Corp. Announces Improved Third Quarter and Year-to-Date Results November 7, 2012, Lafayette, IN - LSB Financial Corp. (NASDAQ:LSBI), the parent company of Lafayette Savings Bank, FSB, today reported year-to-date earnings of $2.0 million or $1.28 diluted earnings per share compared to $1.1 million or $0.73 diluted earnings per share a year earlier.This equates to an annualized return on equity of 7.11% and return on assets of 0.72%.Earnings for the quarter were $879,000 or $0.56 diluted earnings per share compared to $457,000 or $0.29 diluted earnings per share a year earlier.The major contributors to the Bank’s year-to-date performance were a $1,136,000 decrease in the provision for loan losses, a 41.5% improvement over last year; and an $878,000 increase in the gain on the sale of mortgage loans over the first nine months of last year. These were offset by a $520,000 or 5.18% decrease in net interest income for the nine months compared to the same period in 2011, primarily because of slower loan growth. Randolph F. Williams, president and CEO stated, “We are very pleased with the performance and earnings of the Company during the third quarter. We are particularly pleased that at quarter-end, non-performing assets had decreased to $10.6 million or 2.97% of total assets, compared to $13.8 million or 3.79%, at the end of 2011. Our team has done an outstanding job of improving asset quality, reducing non-performing loans by $11.8 million from a high point of $21.2 million at June 30, 2011 to $9.4 million at September 30, 2012. The allowance for loan losses at September 30, 2012 was at 1.89% of total loans and equal to 58.3% of non-performing loans. Over 40% of our non-performing loans are either paying as agreed or are 60 or fewer days past due.” Williams continued, “Despite the extended low interest rate environment, we have maintained a strong net interest margin, showing only a slight decrease of nine basis points in the last twelve months.As a community bank, our success depends greatly on actively managing this number. We focus more on our customers’ total relationships and try to meet all of their financial needs: from checking accounts to mortgages to business loans to financial advice. “The Bank continues to maintain a strong capital base with a capital-to-asset ratio at September 30, 2012 of 10.82% and a risk-based capital ratio of 15.23%, both of which are well above the current definition of ‘well-capitalized’ as defined by bank regulation, although the new BASEL III capital requirements, which are still being discussed, could change that.In the meantime we will try to determine the potential effect on the Bank of a fully implemented BASEL III capital calculation and plan our capital strategies accordingly.” The closing market price of LSB stock on November 6, 2012 was $21.19 per share as reported by the NASDAQ Global Market. This represents an increase of 46.8% over the same date last year. LSB FINANCIAL CORP. SELECTED CONSOLIDATED FINANCIAL INFORMATION (Dollars in thousands except share and per share amounts) Selected balance sheet data: Three months ended September 30, 2012 Year ended December 31, 2011 (Unaudited) Cash and due from banks $ $ Interest bearing deposits Interest bearing time deposits 0 Securities available-for-sale Loans held for sale Net portfolio loans Allowance for loan losses Premises and equipment, net Federal Home Loan Bank stock, at cost Bank owned life insurance Other assets Total assets Deposits Advances from Federal Home Loan Bank Other liabilities Total liabilities Shareholders’ equity Book value per share $ $ Equity / assets % % Total shares outstanding Asset quality data: Total non-accruing loans $ $ Non-accruing loans 90 or more days past due Non-accruing loans less than 90 days past due Other real estate / assets owned Total non-performing assets Non-performing loans / total loans % % Non-performing assets / total assets % % Allowance for loan losses / non-performing loans % % Allowance for loan losses / non-performing assets % % Allowance for loan losses / total loans % % Loans charged off (nine and twelve months respectively) $ $ Recoveries on loans previously charged off (nine and twelve months respectively) 67 2 Three months ended September 30, (Unaudited) Nine months ended September 30, (Unaudited) Selected operating data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Deposit account service charges Gain on sale of mortgage loans Net gain on sale of securities 0 5 0 7 Net (loss) on sale of real estate owned 24 ) ) ) Other non-interest income Total non-interest income Non-interest expense: Salaries and benefits Occupancy and equipment, net Computer service Advertising 72 95 Other Total non-interest expense Income before income taxes Income tax expense Net income Other comprehensive income (loss) 96 39 95 Comprehensive income Weighted average number of diluted shares Diluted earnings per share $ Return on average equity % Return on average assets % Average earning assets $ Net interest margin % Efficiency ratio % 3
